UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1095


JAMES CEDRIC HARRIS,

                       Plaintiff - Appellant,

          v.

MEDITRAN INC./SMOKE SHACK; IVA ANGELOVA,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00387-MSD-TEM)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Cedric Harris, Appellant Pro Se.    Gregory William Klein,
TAYLOR & WALKER, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Cedric    Harris    appeals    the   district      court’s   order

dismissing    his      civil     action     for    lack    of     jurisdiction.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.         See 4th Cir. R. 34(b).               Because Harris’

informal   brief    does   not   present    argument      explaining   how   the

district court erred in its disposition, Harris has forfeited

appellate review of the court’s order.              Accordingly, we affirm

the district court’s judgment.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                      2